DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 06-02-2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “compress the elastic member that is not melt at the second temperature”.  The specification makes no mention of the elastic member being melted or not melted. Any negative limitation or exclusionary proviso must have basis in the original disclosure.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing the pressure applied to the upper mold (claim 1, line 22), does not reasonably provide enablement for reducing the pressure applied to the upper mold (claim 1, line 22).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The only reference to the removal of pressure to the upper mold is in ¶ [0074] of the specification, which states “pressure applied to the upper mold 210 disappears”, which implies full removal of the applied pressure.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first chamber having a first temperature less than or equal to a plastic limit temperature of the elastic member” in lines 8-9 and “the second chamber having a second temperature less than the plastic limit temperature of the elastic member”.  The term “plastic limit temperature of the elastic member” is unclear.  This is not a well-defined term in the art.  The specification does not provide a sufficient definition or explanation of how to determine such a temperature, and the specification seems to suggest that a plastic limit temperature may change depending upon a compression state of the elastic member (¶ [0012], [0073]).  It is unclear if a plastic limit temperature is, for example, a temperature at which any plastic deformation of the elastic member can occur under any conditions, or a temperature at which the elastic member plastically fails, or a temperature at which the elastic member is no longer capable of separating the upper mold from the molded glass part, or something else.  It is further unclear if the temperatures of the first chamber and the second chamber are being conflated with the temperature of the elastic member while in those chambers, as the specification refers only to a temperature of the elastic member with respect to a plastic limit, as opposed to a temperature of the chambers with respect to a plastic limit.  Examiner recommends claiming specific temperatures or temperature ranges for the first chamber and the second chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang ‘573 (US 2014/0373573 A1) in view of Vanaschen ‘069 (US 5,053,069).
Regarding claim 1 as best the Examiner understands the claims, Hwang ‘573 teaches:
preparing a mold assembly (400, Fig. 2) by stacking a lower mold (413), a glass part that has a flat shape, and an upper mold (411) (¶ [0006], [0083]-[0085])
placing the mold assembly in a first chamber (mold carrying-in part 110 or first heating part 121 or second heating part 123), and heating the mold assembly in the first chamber (¶ [0038]-[0040])
moving the mold assembly from the first chamber to a second chamber (press part 130), and pressurizing the upper mold downward to the lower mold in the second chamber to mold the glass part into a curved shape (¶ [0041]-[0042], [0044], [0085])
moving the mold assembly from the second chamber to a third chamber (first slow cooling part 141 or second slow cooling part 143 or first quenching part 161), and cooling the glass part in the third chamber (¶ [0047]-[0052])
moving the mold assembly from the third chamber to a fourth chamber (second slow cooling part 143 or first quenching part 161 or second quenching part 163), and cooling the glass part in the fourth chamber (¶ [0047]-[0052]).
Hwang ‘573 is silent regarding the mold assembly comprising an elastic member that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part, and pressurizing the elastic member.  In analogous art of manufacturing curved glass, Vanaschen ‘069 suggests preparing a mold assembly by stacking a lower mold (30), a glass part (1’), and an upper mold (20), the mold assembly comprising an elastic member (24) that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part (Figs. 3-6), pressurizing the upper mold and the elastic member downward to the lower mold to mold the glass part into a curved shape, wherein applying a pressure to the upper mold to thereby compress the elastic member would not melt the elastic member, and the elastic member pushes the upper mold upward from the lower mold to thereby separate the upper mold from the molded glass part upon removing or reducing the pressure applied to the upper mold  (column 7, lines 25-59; column 8, lines 40-62; Figs. 1, 3-6) for the benefit of providing a layer which can be applied in an optimal manner to the surface of the glass and providing good heat conductivity properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by making the mold assembly comprise an elastic member that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part, and pressurizing the elastic member, for the benefit of providing a layer which can be applied in an optimal manner to the surface of the glass and providing good heat conductivity properties, as suggested by Vanaschen ‘069. In the combination of Hwang ‘573 and Vanaschen ‘069 as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the elastic member and the chambers to be at a temperature less than a plastic limit temperature of the elastic member so that the elastic member can transmit the molding pressure and be used for molding subsequent glass parts.
Regarding claim 2, Hwang ‘573 further teaches:
the first temperature is in a range from room temperature to 900 °C (¶ [0038], [0039])
the second temperature is in a range from 700 to 900°C (¶ [0041])
cooling the glass part in the third chamber is performed based on the third chamber having an internal temperature in a range from 700°C to 400°C (¶ [0048], [0050])
cooling the glass part in the fourth chamber is performed based on the fourth chamber having an internal temperature in a range from room temperature to 400°C (¶ [0050], [0051]).
Regarding claim 3, Vanaschen ‘069 suggests the elastic member as described above, and further suggests that a plastic limit temperature of the elastic member is greater than or equal to a molding temperature of the glass in a state in which the elastic member is compressed by the upper mold (column 7, lines 25-59; column 8, lines 40-62; Figs. 1, 3-6) for the benefit of providing a layer which can be applied in an optimal manner to the surface of the glass and providing good heat conductivity properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by making the mold assembly comprise an elastic member that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part, and pressurizing the elastic member, for the benefit of providing a layer which can be applied in an optimal manner to the surface of the glass and providing good heat conductivity properties, as suggested by Vanaschen ‘069.  Further it would have been obvious to select the plastic limit temperature in accordance with the required molding temperatures of the glass.
Regarding claim 5, Hwang ‘573 further teaches:
pressurizing the upper mold comprises fixing the upper mold to the lower mold (¶ [0049], [0074], [0083]-[0085])
moving the mold assembly from the second chamber to the third chamber and cooling the glass part in the third chamber are performed in a state in which the upper mold is fixed to the lower mold (¶ [0049], [0062], [0071]-[0078], [0083]-[0085]).
Vanaschen ‘069 suggests the elastic member as described above.
Regarding claim 6, Hwang ‘573 further teaches:
placing the mold assembly in the first chamber is performed based on the first chamber having a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the first chamber to the second chamber is performed based on the second chamber having a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the second chamber to the third chamber is performed based on the third chamber having a nitrogen atmosphere (¶ [0018], [0037], [0063]).
Regarding claim 7, Hwang ‘573 further teaches placing the mold assembly in the first chamber comprises:
placing the mold assembly in a first sub chamber (mold carrying-in part 110; ¶ [0036]) and then supplying nitrogen to an inside of the first sub chamber to define a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the first sub chamber to a second sub chamber (first heating part 121; ¶ [0036]) that has a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the second sub chamber to the first chamber (second heating part 123; ¶ [0036]).
Hwang ‘573 is silent regarding a volume of the first sub chamber being less than a volume of the second sub chamber.  However, the volumes of the first and second sub chambers can only have three relationships; namely, the first sub chamber volume is greater than the second sub chamber volume, the first sub chamber volume is less than the second sub chamber volume, or the first sub chamber volume is equal to the second sub chamber volume.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by trying making a volume of the first sub chamber be less than a volume of the second sub chamber as one of a finite number of possibilities, with a predictable result of heating a glass part for molding.
Regarding claim 8, Hwang ‘573 is silent regarding a nitrogen pressure inside the first sub chamber being greater than a nitrogen pressure in the second sub chamber.  However, the nitrogen pressures of the first and second sub chambers can only have three relationships; namely, the first sub chamber nitrogen pressure is greater than the second sub chamber nitrogen pressure, the first sub chamber nitrogen pressure is less than the second sub chamber nitrogen pressure, or the first sub chamber nitrogen pressure is equal to the second sub chamber nitrogen pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by trying making a nitrogen pressure of the first sub chamber be greater than a nitrogen pressure of the second sub chamber as one of a finite number of possibilities, with a predictable result of preventing or reducing damage due to oxidation (¶ [0063]).
Regarding claim 9, Hwang ‘573 further teaches moving the old assembly from the third chamber to the fourth chamber and cooling the glass part in the fourth chamber comprises:
moving the mold assembly from the third chamber (first slow cooling part 141 or second slow cooling part 143; ¶ [0036]) to a third sub chamber (second slow cooling 143 or first quenching part 161) part that has a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the third sub chamber (second slow cooling 143 or first quenching part 161; ¶ [0036]) to a fourth sub chamber (first quenching part 161 or second quenching part 163) that has a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the fourth sub chamber (first quenching part 161 or second quenching part 163; ¶ [0036]) to the fourth chamber (second quenching part 163 or mold carrying-out part).
Hwang ‘573 is silent regarding the fourth chamber having an air atmosphere.  However, Hwang ‘573 teaches that the chambers “may” have a nitrogen atmosphere, as opposed to ambient air, to reduce oxidation.  At the lower temperatures of the fourth chamber, oxidation would be reduced.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by foregoing the use of a nitrogen atmosphere in the fourth chamber at lower temperatures in favor of ambient air atmosphere to reduce the expense of utilizing nitrogen in every chamber.
Hwang ‘573 is silent regarding a volume of the fourth sub chamber being less than a volume of the third sub chamber.  However, the volumes of the fourth and third sub chambers can only have three relationships; namely, the fourth sub chamber volume is greater than the third sub chamber volume, the fourth sub chamber volume is less than the third sub chamber volume, or the fourth sub chamber volume is equal to the fourth sub chamber volume.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by trying making a volume of the fourth sub chamber be less than a volume of the third sub chamber as one of a finite number of possibilities, with a predictable result of cooling a molded glass part.
Regarding claim 20, Hwang ‘573 further teaches vertically moving the mold assembly within at least one of the first chamber, the second chamber, or the third chamber (¶ [0083]-[0085]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
There are currently no prior art rejections for claims 4 and 10-19.  The previous Office action dated 03-02-2022 provided reasons for allowability for these claims.  However, these claims are now rejected under 35 USC 112(a) and (b) in view of the current amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741